Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daigo JP 2017/070048.

Regarding claim 1, Daigo teaches, A motor control device which controls a driving of a motor (MG1, MG2, figure 1) using DC power (battery B, figure 1) that is output from a DC power supply, comprising: an inverter (inverter 20;30, figure 1) that converts a DC power into an AC power and supplies the AC power to the motor; a converter (converter 15, figure 1) that has a plurality of switching elements (Q1 and Q2, figure 1), converts a DC voltage from the DC power supply into an input voltage which is a voltage to be input to the inverter, and supplies the input voltage to the inverter (see figure 1, where the voltage from the battery is converter and supplied to the inverter 20 and 30; see paragraph 30); and a control device (control device 50, figure 1) that controls the plurality of switching elements such that the input voltage becomes a target input voltage which is a target value, wherein the control device has a rotation speed calculation unit (rotation angle sensor 28, figure 1) that calculates a rotation speed of the motor (NM1 And Nm2, paragraph 81; see figure 7); an optimum see paragraph 82, where it is explained that the optimum voltage Vopt is calculated) which is the input voltage at which the sum of power losses generated by each of the inverter, the motor, and the converter is a minimum (see paragraph 82, where the Pls power loss is minimized), in a case in which the motor is operated at a motor operating point defined by the rotation speed calculated by the rotation speed calculation unit and a set target torque which is a target value of a torque that is generated by the motor; a minimum voltage calculation unit that calculates a minimum input voltage which is a minimum value of the input voltage required to operate the motor at the motor operating point (as explained in paragraph 82, the power loss is minimized based on the optimum value set by the control device); and a target value setting unit that sets either one of the optimum input voltage and the minimum input voltage as the target input voltage, and wherein, in a case in which the set target torque exceeds a predetermined value, the target value setting unit sets the minimum input voltage lower than the optimum input voltage as the target input voltage (see figure 7 and paragraphs 80-95, where it is explained that the optimum input voltage is chosen with the comparison to the upper-arm on region AR1 and when it is outside of the range then other measures are taken and the minimum input voltage i.e battery voltage or the V1 is chosen as the system voltage).
Allowable Subject Matter
Claims 2-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846